DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4,6-10, and 23-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO 2018005646 (cited on the IDS filed 10/7/19) in view of Franck et al (US 2007/0221313).  Regarding claim 1, WO 2018005646 teaches the claimed process (paras. 0045,0048,0062-0068,0081-0083,0087-0091,0098-0107,0116-0117, and 0122; and figs 1-5 and 12) except applying an air press differential while the glass substrate is supported within the mold cavity.  It should be the cold-forming of WO 2018005646 constitutes performing the supporting step, the applying step, the delivery step, the solidifying step, and the removing step at a maximum temperature of less than a glass transition temperature of the glass substrate.  Franck et al teach cold bending/forming a glass substrate against a mold surface, wherein a vacuum is applied to the glass substrate during the cold bending/forming to assist forming the glass substrate against the mold surface (paras. 0030, 0038, and 0052; figs 3-4).  Since WO 2018005646 and Franck et al are analogous with respect to cold bending/forming a .
Claims 11-14 and 26-28 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO 2018005646 (cited on the IDS filed 10/7/19) in view of Franck et al (US 2007/0221313).  Regarding claim 11, WO 2018005646 teaches the claimed .    

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The following USPNs teach the state of the art:20100103138 ;20170081238 (teaches using compression match molding and vacuum forming to form a glass substrate into a 3D shape; paras. 0022 and 0063-0075) ;20080031991; and 6620365.  Both JP2006181936 and JP63089317 teach the state of the art.

Applicant’s arguments with respect to claim(s) 1-4,6-10,11-14, and 23-28 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDMUND H LEE whose telephone number is (571)272-1204.  The examiner can normally be reached on M-Th 9AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao (Sam) Zhao can be reached on 571-270-5343.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






EHL
/EDMUND H LEE/Primary Examiner, Art Unit 1744